ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's Appeal Brief, filed on 2/4/2021, in pages 2-43, with respect to Claims 1 and 11 have been fully considered and are persuasive.  
No claim amendment has been acknowledged.
An appeal conference was held with Primary Examiner Peter Bythrow and Supervisory Paten Examiner Vladimir Magloire on 3/2/2021. The previous claim rejections for Claims 1-26 have been withdrawn

Allowable Subject Matter
Claims 1-26 are allowed.
The following is an examiner's statement of reasons for allowance:The present application is allowable based on the combination of elements defined by the claim language. 
As for independent claim 1, none of the prior art of record either taken alone or in combination discloses the claimed “a reference receive channel configured to receive the reflected signal and to generate a second digital IF signal based on the reflected signal; and digital mismatch compensation circuitry coupled to receive the first digital IF signal and the second digital IF signal, the digital mismatch compensation circuitry configured to process the first digital IF signal and the second digital IF signal to compensate for mismatches between the receive channel and the reference receive channel”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 2-10 and 21-23 depends ultimately from allowable, independent claim 1, so each of dependent claims 2-10 and 21-23  is allowable for, at least, the reasons for which independent claim 1 is allowable. 
As for independent claim 11, none of the prior art of record either taken alone or in combination discloses the claimed “receiving the reflected signal in a reference receive channel of the radar system and generating a second digital IF signal based on the reflected signal; and processing the first digital IF signal and the second digital IF signal by digital mismatch compensation circuitry of the radar system to compensate for mismatches between the receive channel and the reference receive channel”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 11-20 and 24-26 depends ultimately from allowable, independent claim 11, so each of dependent claims 11-20 and 24-26 is allowable for, at least, the reasons for which independent claim 11 is allowable. 
The closest prior art is found to be:
Isaji (US 2008/0231501) which discloses a radar apparatus or, wherein provisions are made to enhance the S/N ratio and to achieve efficient signal extraction..
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795.  The examiner can normally be reached on M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        
/PETER M BYTHROW/Primary Examiner, Art Unit 3648